DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/21 (hereinafter “08/10/21 Amendment") has been entered, and fully considered. 

Response to Amendment
3.	In the 08/10/21 Amendment, claims 1, 2, & 17 were amended, claim 20 was cancelled (claim 3 was previously cancelled), and claim 22 was newly added.  Accordingly, claims 1, 2, 4-19, 21, 22 are now pending in the application, with claims 19 & 21 withdrawn from consideration.
4.	The 08/10/21 Amendment has overcome the rejections under § 103 previously set forth in the Final Office Action mailed 06/08/21 (“06/08/21 Action”).    
5.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 2, 4-8, 14-17, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0109994 to Cho et al. (“Cho”) in view of U.S. Patent No. 6,618,626 to West, Jr. et al. ("West"), and further in view of U.S. Patent Application Publication No. 2010/0228246 to Marion (“Marion”). 
9.	Regarding claim 1, Cho teaches a medical system, comprising: 
a medical device [treatment/diagnostic device (14) - ¶[0028]; FIG. 4] having a treatment element [treatment region (18) - ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue. The diagnostic or treatment region(s) 18 may include, for example, one or balloons or other thermally and/or electrically-conductive components, such as one or more electrodes…”); FIG. 4]; 
a sensor associated with the medical device [see ¶[0031] (“The medical device 14 and/or control unit 16 may include one or more sensors to monitor the operating parameters throughout the system 10, including for example, pressure, temperature, flow rates, volume, or the like in the control unit 16, and/or the medical device 14. For example, the medical device 14 may further include one or more temperature and/or pressure sensors (not shown) proximate the treatment region(s) 18 for monitoring, recording or otherwise conveying measurements of conditions within the medical device 14 or the ambient environment at the distal portion of the medical device 14”)]; and 
a control unit [control unit (16) - ¶[0030]; FIG. 4] in communication with the treatment element [(18)] [see, e.g., ¶’s [0027]-[0028]; FIG. 4] and the sensor [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16…”)], the sensor being configured to monitor operating parameters of the medical system [¶[0031]] and output a signal to the control unit [(16)]to provide one of an alert [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more alerts… during operation of the medical device 14”)] and a therapeutic delivery modification [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more… therapeutic delivery modifications during operation of the medical device 14”)], the control unit [(16)] being configured to: 
deliver an ablation energy routine through the treatment element [(18)] to the area of target tissue [see ¶[0011] (“the treatment regimen may include ablating cardiac tissue”) and ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue”)]; and 
The assessment device 12 may include one or more sensors 30 to gauge, measure, or monitor diaphragmatic activity, as well as a sensor processor and/or controller unit 32 coupled to and receiving information from the sensors 30. Of note, though the sensor processor/controller unit 32 is illustrated as separate from the control unit 16, it is contemplated that the components and processes performed by the processor/controller unit 32 may be integrated into the control unit 16 itself as a single, multi-functional part of the system 10”)], the stimulation monitoring device [(12)] including an electromyography device being configured to record diaphragmatic and thoracic measurements [see ¶[0037] (“The sensors 30 of the assessment device 12 may monitor or record electromyography ("EMG") measurements of the diaphragm and/or thoracic musculature”)].
	A.	PRE-TREATMENT PULSE ROUTINE 
	Cho teaches that, in thermally treating or ablating select cardiac regions, the phrenic nerve may be at risk of being unintentionally ablated [¶[0008]].  As such, and prior to an ablation procedure, Cho teaches a stimulation device (24) for exciting or stimulating a stimulation target tissue area or structure, such as the phrenic nerve, proximal to the ablation site [¶[0033]].  As a result, a baseline status or physiological condition of the phrenic nerve is established for later comparison to a real-time condition, status, pattern of the phrenic nerve that is monitored during an ablation procedure to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], & [0041]-[0045]].  Cho teaches that such monitoring provides an additional safeguard to prevent unintentional damage and/or disruption of cursory physiological structures and functions when treating maladies such as cardiac arrhythmias.  By providing a system that automatically 
	However, because Cho teaches pre-treatment stimulation of a targeted area (sensitive tissue area) that then becomes a non-targeted (or protected area) to be avoided during an actual ablation procedure, Cho does not teach the particular claimed routine of delivering a pre-treatment pulse routine to an area of target tissue, and then determining, based on a presence of a stimulation response in an area of non-target tissue, how to safely deliver ablative energy to the area of target tissue without adversely affecting the area of non-target tissue.
	As such, Cho does not teach the following limitations:
… the control unit being configured to: 
deliver a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of between 0.1 V and 75 V; 
identify at least one of the area of target tissue and an area of non-target tissue; [and]
determine, based on a presence of a stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue.
	West, in a similar field of endeavor, teaches an apparatus and method for protecting a nerve during thermal treatment [col. 1, ll. 14-19].  While West focuses on protecting the axillary nerve during a capsular shift procedure [col. 2, ll. 59-61], West is not so limited in that it does teach that the devices and methods of the invention can also be used to identify other nerves than the axillary nerve at different locations on the human body [see col. 11, ll. 33-26]. 
   West teaches an RF electrosurgical probe operating in both a nerve stimulation mode, and a tissue shrinkage mode [col. 3, ll. 21-37].  Probe (30) includes a tip (62) having a treatment element [one or more electrodes] for emitting RF energy [col. 7, ll. 28-61; FIG. 2].   
In the nerve stimulation mode, a pre-treatment pulse routine is delivered through the treatment element [electrode(s) of probe tip (62)] to an area of target tissue [i.e., intended treatment region (70) - which is the area that is intended to be shrunk - see col. 8, line 59 - col. 9, line 2; col. 9, ll. 19-22; col. 10, ll. 43-46; FIG. 4], the pre-treatment pulse routine including the delivery of energy [e.g., col. 10, ll. 43-46; see also col. 9, ll. 28-31 (“the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal”)].

    PNG
    media_image1.png
    276
    452
    media_image1.png
    Greyscale

The stimulation signal is applied to several location points [(80)-(109)] in the treatment region (70) while prospecting for high-risk regions that should be avoided (later) while performing thermal treatment [col. 8, line 59 - col. 9, line 2; FIG. 4].
As a result, areas of target tissue to be treated and areas of non-target tissue to be avoided are identified [see, e.g., col. 9, line 63 - col. 10, line 1 (“When the axillary nerve is stimulated by the stimulation signal then the location point where the stimulation signal is emitted is identified as a high-risk region that is within such close proximity to the axillary nerve that it should be avoided during the thermal shrinking of the surrounding tissue, step 550. According to one example, the axillary nerve is stimulated when the stimulation signal is emitted at location points 94 and 100 of FIG. 4. According to this example, location points 94 and 100 comprise high-risk regions that should be avoided while performing thermal capsullorhaphy to the treatment region 70”)]. 
As such, West also teaches determining, based on a presence of a stimulation response in the area of non-target tissue [i.e., based on stimulation of the nerve as explained above], at least one energy delivery parameter [as broadly as claimed, an energy delivery “parameter” can comprise an energy delivery location] for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue [col. 9, line 63 - col. 10, line 1; FIG. 4].
	Accordingly, and in view of Cho’s teaching of monitoring the activity of the phrenic nerve during an ablation procedure as a safeguard to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], [0041]-[0045], [0047]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that the control unit is further configured to implement an art-recognized pre-treatment technique designed to identify high-risk locations within close proximity to a nerve that should be avoided during a procedure, including the control unit being configured to: deliver a… pre-treatment pulse routine through the treatment element to an area of target tissue, the… pre-treatment pulse routine including the delivery of energy…; identify at least one of the area of target tissue and an area of non-target tissue; [and] determine, based on a presence of a stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue, as taught by West, so as to make the ablation already been identified.  Further, the pre-treatment technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by West), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Cho, and the results (preventing unintentional damage by avoiding high-risk locations within close proximity to a nerve) would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	NOTE:  West teaches determining the presence of a stimulation response in the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42].  However, given that the control unit (16) of Cho is already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0034]-[0039], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that the control unit therein is further configured to implement the foregoing functions of West (relied on above), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
B.	PRE-TREATMENT PULSE VOLTAGE RANGE
	Finally, West teaches that the stimulation signal may comprise electrical noise of RF energy having a coag waveform supplied by an electrosurgical generator [col. 7, ll. 11-20; col. 9, ll. 14-18], and that “the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal” [see col. 9, ll. 28-31].  
[i]t should also be appreciated that the present invention is not limited to any particular type of nerve stimulation signal” and that “[t]he invention may be practiced with the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve” [see col. 11, ll. 36-41]. 
	The combination of Cho and West (as set forth above), however, does not explicitly teach the following emphasized claim limitations:
deliver a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of between 0.1 V and 75 V.
	Marion, in a similar field of endeavor, teaches that it was known to use lower peak-to peak voltage for tissue coagulation, including in the range of, e.g., from 50V to 1500V [see Marion, ¶[0044]].  50V falls within Applicant’s claimed range of “between 0.1 V and 75 V.”
Accordingly, and in view of West’s teaching of using a stimulation signal comprising the electrical noise of RF energy having a coag waveform, as well as the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho and West to utilize an art-recognized coag waveform voltage, including deliver[ing] a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of 50V [which falls within the claimed range of between 0.1 V and 75 V], since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
10.	Regarding claim 2, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

11.	Regarding claim 4, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Cho further teaches wherein the stimulation monitoring device includes an accelerometer [Cho teaches that the sensor(s) (30) of the assessment device (12) may include one or more accelerometers providing indications of movement of the diaphragm and thoracic cavity in one or more planes – see ¶[0035]].
12.	Regarding claim 5, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
West further teaches determining whether the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42].
However, the control unit (16) of Cho is already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0034]-[0039], [0042], [0044], & [0045]].  For example, and more particularly, Cho teaches that the control unit (16) is coupled to, and receives information from, the sensors (30) of the diaphragmatic or thoracic excursion assessment device (12) for measuring, monitoring, or otherwise assessing movement and/or contraction of the diaphragm or thoracic cavity excursion, which can be used to assess or monitor phrenic nerve function [¶[0034]].      
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho, West, and Marion foregoing functions of West (relied on above), and particularly, wherein the control unit is configured to determine whether the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue based on signals received by the control unit from the stimulation monitoring device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
13.	Regarding claim 6, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As previously noted, Cho teaches determining an ablation energy routine [thermal treatment/treatment regimen - see, e.g., ¶’s [0011], [0013], [0030], [0039]].
Cho/West/Marion teaches selecting the low-voltage, pre-treatment pulse routine based on the ablation energy routine [as broadly as claimed, West teaches that the invention may be used to identify nerves at different locations on the body (see col. 11, ll. 30-35) and may be practiced with any RF waveform that produces a nerve stimulation signal (col. 11, ll. 36-47); as such, and because the entire purpose of the pre-treatment pulse routine in West is based on the desire to administer a safe and effective ablation energy routine, selecting/determining a low-voltage, pre-treatment pulse routine based on the desired ablation treatment area/regimen would have been only a matter of routine skill for one of ordinary skill in the art]. 
Cho/West/Marion teaches adjusting the ablation energy routine when the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue [as broadly as claimed, West teaches switching from a nerve stimulation mode (using a coag waveform) to a tissue shrinkage mode (using a cutting waveform) once the high-risk regions have been identified (based on identification of a stimulation effect) - e.g., col. 3, ll. 59-63; col. 6, ll. 25-27; col. 6, line 59 - col. 7, line 5; col. 7, ll. 11-20; col. 10, ll. 19-22; note: West does not teach that the manual adjustments to the waveform that is delivered (e.g., col. 6, ll. 25-43; col. 8, ll. 32-54).  However, given that the control unit (16) of Cho is already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0033]-[0039], [0041], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho, West, and Marion such that the control unit in Cho is further configured to implement the relied upon functions of West (referenced above), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)].
14.	Regarding claim 7, the combination of Cho, West, & Marion teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
West further teaches adjusting at least one of a voltage and a pulse width of the ablation energy routine before an initiation of the ablation energy routine based on a determination of a maximum stimulation distance from the treatment element [as broadly as claimed, West teaches switching from a nerve stimulation mode (using a coag waveform) to a tissue shrinkage mode (using a cutting waveform) once the high-risk regions have been identified (based on identification of a stimulation effect) - e.g., col. 3, ll. 59-63; col. 6, ll. 25-27; col. 6, line 59 - col. 7, line 5; col. 7, ll. 11-20; col. 10, ll. 19-22; see also col. 9, line 53 - col. 10, line 18 regarding stimulation distances].  West does not teach that the adjustment is done “automatically.” By contrast, West teaches determining the presence of a stimulation response in the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42], and making manual adjustments to the waveform that is delivered [e.g., col. 6, ll. 25-43; col. 8, ll. 32-54].  already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0033]-[0039], [0041], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho, West, & Marion such that the control unit therein is further configured to implement the foregoing functions of West (relied on above), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
15.	Regarding claim 8, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As noted above in the rejection of claim 1, Marion teaches wherein the low-voltage, pre-treatment pulse routine includes a delivery of energy having a voltage between 0.1 V and 50 V [Marion teaches that it was known to use lower peak-to peak voltage for tissue coagulation, including in the range of, e.g., from 50V to 1500V - see Marion, ¶[0044]; 50V falls within Applicant’s claimed range of “between 0.1 V and 50 V”].  Again, it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
16.	Regarding claim 14, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Cho (as modified by West above) further teaches wherein the control unit [(16)] includes a user input device for at least one of a user selection of the low-voltage, pre-treatment pulse routine and a user initiation of the low-voltage, pre-treatment pulse routine [see ¶[0038] (“The sensor processor/controller unit 32 may include one or more input components 34 (such as buttons, touch screen, or other user interface mechanisms) for the selective operation of one or more features of the sensor processor unit 32”); and ¶[0034] (“Of note, though the sensor processor/controller unit 32 is illustrated as separate from the control unit 16, it is contemplated that the components and processes performed by the processor/controller unit 32 may be integrated into the control unit 16 itself as a single, multi-functional part of the system 10”)]. Note also West at, e.g., col. 6, ll. 24-34].    
17.	Regarding claim 15, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
West further teaches delivering the ablation energy routine through the treatment element to the area of target tissue when the control unit determines that the low-voltage pulse routine does not have a stimulation effect on the area of non-target tissue [as broadly as claimed, West teaches switching from a nerve stimulation mode (using a coag waveform) to a tissue shrinkage mode (using a cutting waveform) once the high-risk regions have been identified (based on identification of a stimulation effect) - e.g., col. 3, ll. 59-63; col. 6, ll. 25-27; col. 6, line 59 - col. 7, line 5; col. 7, ll. 11-20; col. 10, ll. 19-22].  West does not teach that the adjustment is done “automatically.”  By contrast, West teaches determining the presence of a stimulation response in the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42], and making manual adjustments to the waveform that is delivered [e.g., col. 6, ll. 25-43; col. 8, ll. 32-54].  However, given that the control unit (16) of Cho is already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0033]-[0039], [0041], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho, West, & Marion such that the control unit therein is further configured to implement the foregoing functions of West (relied on above), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
18.	Regarding claim 16, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
West further teaches wherein a control unit [generator (32)] is further configured to accept a user input for an initiation of the delivery of the ablation energy routine through the treatment element to the area of target tissue when the user determines that the low-voltage, pre-treatment pulse routine does not have a stimulation effect on the area of non-target tissue [West at, e.g., col. 6, ll. 24-34; col. 10, ll. 19-28].
Given that Cho already teaches that the control unit [(16)] includes user input devices for selective operation of one or more features [see ¶’s [0034] & [0038]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho, West, & Marion such that the control unit [(16)] be further configured to accept a user input for an initiation of the delivery of the ablation energy routine through the treatment element to the area of target tissue when the user determines that the low-voltage, pre-treatment pulse routine does not have a stimulation effect on the area of non-target tissue, as taught by West, so as to provide a surgeon/user with greater individual/manual control during a procedure including, e.g., the ability to override any automated processes or control routines, etc. based on experience, perceived complications, etc. 
19.	Regarding claim 17, Cho teaches a medical system, comprising: 
a medical device [treatment/diagnostic device (14) - ¶[0028]; FIG. 4] having a treatment element with a plurality of electrodes [treatment region (18) - ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue. The diagnostic or treatment region(s) 18 may include, for example, one or balloons or other thermally and/or electrically-conductive components, such as one or more electrodes…”); FIG. 4]; 
a stimulation monitoring device [diaphragmatic or thoracic excursion assessment device (12) - ¶’s [0027], [0034]; FIG. 4], the stimulation monitoring device [(12)] including: 
an electromyography device being configured to record diaphragmatic and thoracic measurements [see ¶[0037] (“The sensors 30 of the assessment device 12 may monitor or record electromyography ("EMG") measurements of the diaphragm and/or thoracic musculature”)].; and 
an accelerometer being configured to detect diaphragmatic movement [Cho teaches that the sensor(s) (30) of the assessment device (12) may include one or more accelerometers providing indications of movement of the diaphragm and thoracic cavity in one or more planes – see ¶[0035]]; 
a sensor associated with the medical device [see ¶[0031] (“The medical device 14 and/or control unit 16 may include one or more sensors to monitor the operating parameters throughout the system 10, including for example, pressure, temperature, flow rates, volume, or the like in the control unit 16, and/or the medical device 14. For example, the medical device 14 may further include one or more temperature and/or pressure sensors (not shown) proximate the treatment region(s) 18 for monitoring, recording or otherwise conveying measurements of conditions within the medical device 14 or the ambient environment at the distal portion of the medical device 14”)]; and 
a control unit [control unit (16) - ¶[0030]; FIG. 4] in communication with the treatment element [(18)] [see, e.g., ¶’s [0027]-[0028]; FIG. 4], the stimulation monitoring device [(12)] [see ¶[0034] (“The assessment device 12 may include one or more sensors 30 to gauge, measure, or monitor diaphragmatic activity, as well as a sensor processor and/or controller unit 32 coupled to and receiving information from the sensors 30. Of note, though the sensor processor/controller unit 32 is illustrated as separate from the control unit 16, it is contemplated that the components and processes performed by the processor/controller unit 32 may be integrated into the control unit 16 itself as a single, multi-functional part of the system 10”)] and the sensor [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16…”)], the sensor being configured to monitor operating parameters of the medical system [see ¶[0031]] and output a signal to the control unit [(16)] to provide one of an alert [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more alerts… during operation of the medical device 14”)] and a therapeutic delivery modification [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more… therapeutic delivery modifications during operation of the medical device 14”)], the control unit [(16)] including an ablation energy source [see ¶[0030] (“…in an exemplary system, a coolant/fluid supply and exhaust and/or one or more alternative energy sources 22 to supply the selected modality of treatment to the treatment region(s) (such as, for example, a radiofrequency generator, ultrasound generator, light sources, or the like) as well as various control mechanisms for the system 10 may be housed in the control unit 16”)] and being configured to: 
determine an ablation energy routine [thermal treatment/treatment regimen - see, e.g., ¶’s [0011], [0013], [0030], [0039]]; [and]
deliver ablation energy through the plurality of electrodes to the area of target tissue [see ¶[0011] (“the treatment regimen may include ablating cardiac tissue”) and ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue”)].
A.	PRE-TREATMENT PULSE ROUTINE 
prior to an ablation procedure, Cho teaches a stimulation device (24) for exciting or stimulating a stimulation target tissue area or structure, such as the phrenic nerve, proximal to the ablation site [¶[0033]].  As a result, a baseline status or physiological condition of the phrenic nerve is established for later comparison to a real-time condition, status, pattern of the phrenic nerve that is monitored during an ablation procedure to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], & [0041]-[0045]].  Cho teaches that such monitoring provides an additional safeguard to prevent unintentional damage and/or disruption of cursory physiological structures and functions when treating maladies such as cardiac arrhythmias.  By providing a system that automatically watches for phrenic attenuation or palsy, and audibly alerts the user to potential issues, patient safety is maximized and physician concerns can be alleviated [¶[0047]].
	However, because Cho teaches pre-treatment stimulation of a targeted area (sensitive tissue area) that then becomes a non-targeted (or protected area) to be avoided during an actual ablation procedure, Cho does not teach the particular claimed routine of delivering a pre-treatment pulse routine to an area of target tissue, and then determining, based on a presence of a stimulation response in an area of non-target tissue, how to safely deliver ablative energy to the area of target tissue without adversely affecting the area of non-target tissue.
	As such, Cho does not teach the following limitations:
determine a low-voltage, pre-treatment pulse routine based on the ablation energy routine, the low-voltage, pre-treatment pulse routine including a delivery of energy having a voltage between 0.1 V and 75 V; 
deliver the low-voltage, pre-treatment pulse routine through the plurality of electrodes to an area of target tissue; 

determine, based on a presence of a stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue;  [and]
automatically adjust at least one of voltage and pulse width of the ablation energy routine before an initiation of a delivery of the ablation energy to the area of target tissue based on a determination that the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue. 
West, in a similar field of endeavor, teaches an apparatus and method for protecting a nerve during thermal treatment [col. 1, ll. 14-19].  While West focuses on protecting the axillary nerve during a capsular shift procedure [col. 2, ll. 59-61], West is not so limited in that it does teach that the devices and methods of the invention can also be used to identify other nerves than the axillary nerve at different locations on the human body [see col. 11, ll. 33-26]. 
	West teaches an RF electrosurgical probe operating in both a nerve stimulation mode, and a tissue shrinkage mode [col. 3, ll. 21-37].  Probe (30) includes a tip (62) having a treatment element [one or more electrodes] for emitting RF energy [col. 7, ll. 28-61; FIG. 2].   
West teaches determining a… pre-treatment pulse routine based on the ablation energy routine [as broadly as claimed, West teaches that the invention may be used to identify nerves at different locations on the body (see col. 11, ll. 30-35) and may be practiced with any RF waveform that produces a nerve stimulation signal (col. 11, ll. 36-47); as such, and because the entire purpose of the pre-treatment pulse routine in West is based on the desire to administer a safe and effective ablation energy routine, determining a pre-treatment pulse routine based on the desired ablation treatment area/regimen would have been only a matter of routine skill for the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal”)]; 
West teaches delivering the… pre-treatment pulse routine through the plurality of electrodes [electrode(s) of probe tip (62)] to an area of target tissue [i.e., intended treatment region (70) - which is the area that is intended to be shrunk - see col. 8, line 59 - col. 9, line 2; col. 9, ll. 19-22; col. 10, ll. 43-46; FIG. 4], the pre-treatment pulse routine including the delivery of energy [e.g., col. 10, ll. 43-46; see also [col. 9, ll. 28-31 (“the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal”)].

    PNG
    media_image1.png
    276
    452
    media_image1.png
    Greyscale

The stimulation signal is applied to several location points [(80)-(109)] in the treatment region (70) while prospecting for high-risk regions that should be avoided (later) while performing thermal treatment [col. 8, line 59 - col. 9, line 2; FIG. 4].
West teaches determining whether the… pre-treatment pulse routine has a stimulation effect on an area of non-target tissue [see, e.g., col. 9, line 63 - col. 10, line 1 (“When the axillary nerve is stimulated by the stimulation signal then the location point where the stimulation signal is emitted is identified as a high-risk region that is within such close proximity to the axillary nerve that it should be avoided during the thermal shrinking of the surrounding tissue, step 550. According to one example, the axillary nerve is stimulated when the stimulation signal is emitted at location points 94 and 100 of FIG. 4. According to this example, location points 94 and 100 comprise high-risk regions that should be avoided while performing thermal capsullorhaphy to the treatment region 70”)]. 
West also teaches determining, based on a presence of a stimulation response in the area of non-target tissue [i.e., based on stimulation of the nerve as explained above], at least one energy delivery parameter [as broadly as claimed, an energy delivery “parameter” can comprise an energy delivery location] for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue [col. 9, line 63 - col. 10, line 1; FIG. 4].
West teaches adjusting at least one of voltage and pulse width of the ablation energy routine before an initiation of a delivery of the ablation energy to the area of target tissue based on a determination that the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue [as broadly as claimed, West teaches switching from a nerve stimulation mode (using a coag waveform) to a tissue shrinkage mode (using a cutting waveform) once the high-risk regions have been identified (based on identification of a stimulation effect) - e.g., col. 3, ll. 59-63; col. 6, ll. 25-27; col. 6, line 59 - col. 7, line 5; col. 7, ll. 11-20; col. 10, ll. 19-22; note: West does not teach that the adjustment is done “automatically,” - however see the “NOTE” below in the last paragraph of this rejection].
Accordingly, and in view of Cho’s teaching of monitoring the activity of the phrenic nerve during an ablation procedure as a safeguard to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], [0041]-[0045], [0047]], it would have been obvious to one having ordinary pre-treatment technique designed to identify high-risk locations within close proximity to a nerve that should be avoided during a procedure, including the control unit being configured to: 
determine a… pre-treatment pulse routine based on the ablation energy routine, the… pre-treatment pulse routine including a delivery of energy…; deliver the… pre-treatment pulse routine through the plurality of electrodes to an area of target tissue; determine whether the… pre-treatment pulse routine has a stimulation effect on an area of non-target tissue; determine, based on a presence of a stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue;  [and] … adjust at least one of voltage and pulse width of the ablation energy routine before an initiation of a delivery of the ablation energy to the area of target tissue based on a determination that the low-voltage, pre-treatment pulse routine has a stimulation effect on the area of non-target tissue, as taught by West, so as to make the ablation procedure more safe by beginning the procedure with the high-risk locations to be avoided having already been identified.  Further, the pre-treatment technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by West), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Cho, and the results (preventing unintentional damage by avoiding high-risk locations within close proximity to a nerve) would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	NOTE:  West teaches determining the presence of a stimulation response in the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42], and making manual adjustments to the waveform that is delivered [e.g., col. 6, ll. 25-43; col. 8, ll. 32-54].  However, already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0033]-[0039], [0041], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that the control unit therein is further configured to implement the foregoing functions of West (relied on above), since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
B.	PRE-TREATMENT PULSE VOLTAGE RANGE
	Finally, West teaches that the stimulation signal may comprise electrical noise of RF energy having a coag waveform supplied by an electrosurgical generator [col. 7, ll. 11-20; col. 9, ll. 14-18], and that “the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal” [see col. 9, ll. 28-31].  
West also explicitly teaches that “[i]t should also be appreciated that the present invention is not limited to any particular type of nerve stimulation signal” and that “[t]he invention may be practiced with the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve” [see col. 11, ll. 36-41]. 
	The combination of Cho and West (as set forth above), however, does not explicitly teach that pre-treatment pulse routine is a low-voltage pre-treatment pulse routine, nor that:
the low-voltage, pre-treatment pulse routine including a delivery of energy having a voltage between 0.1 V and 75 V.
Marion, in a similar field of endeavor, teaches that it was known to use lower peak-to peak voltage for tissue coagulation, including in the range of, e.g., from 50V to 1500V [see Marion, ¶[0044]].  50V falls within Applicant’s claimed range of “between 0.1 V and 75 V.”
Accordingly, and in view of West’s teaching of using a stimulation signal comprising the electrical noise of RF energy having a coag waveform, as well as the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho and West to utilize an art-recognized coag waveform voltage, including deliver[ing] a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of 50V [which falls within the claimed range of between 0.1 V and 75 V], since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
20.	Regarding claim 22, Cho teaches a medical system, comprising: 
a medical device [treatment/diagnostic device (14) - ¶[0028]; FIG. 4] having a treatment element [treatment region (18) - ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue. The diagnostic or treatment region(s) 18 may include, for example, one or balloons or other thermally and/or electrically-conductive components, such as one or more electrodes…”); FIG. 4]; 
a sensor associated with the medical device [see ¶[0031] (“The medical device 14 and/or control unit 16 may include one or more sensors to monitor the operating parameters throughout the system 10, including for example, pressure, temperature, flow rates, volume, or the like in the control unit 16, and/or the medical device 14. For example, the medical device 14 may further include one or more temperature and/or pressure sensors (not shown) proximate the treatment region(s) 18 for monitoring, recording or otherwise conveying measurements of conditions within the medical device 14 or the ambient environment at the distal portion of the medical device 14”)]; and 
a control unit [control unit (16) - ¶[0030]; FIG. 4] in communication with the treatment element [(18)] [see, e.g., ¶’s [0027]-[0028]; FIG. 4] and the sensor [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16…”)], the sensor being configured to monitor operating parameters of the medical system [¶[0031]] and output a signal to the control unit [(16)]to provide one of an alert [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more alerts… during operation of the medical device 14”)] and a therapeutic delivery modification [see ¶[0031] (“The sensor(s) may be in communication with the control unit 16 for initiating or triggering one or more… therapeutic delivery modifications during operation of the medical device 14”)], the control unit [(16)] being configured to: 
deliver an ablation energy routine through the treatment element [(18)] to the area of target tissue [see ¶[0011] (“the treatment regimen may include ablating cardiac tissue”) and ¶[0028] (“The treatment region(s) 18 may deliver, for example, cryogenic therapy, radiofrequency energy, or other energetic transfer with a tissue area in proximity to the treatment region(s), including cardiac tissue”)]; and 
a stimulation monitoring device [diaphragmatic or thoracic excursion assessment device (12) - ¶’s [0027], [0034]; FIG. 4] in communication with the control unit [(16)] [see ¶[0034] (“The assessment device 12 may include one or more sensors 30 to gauge, measure, or monitor diaphragmatic activity, as well as a sensor processor and/or controller unit 32 coupled to and receiving information from the sensors 30. Of note, though the sensor processor/controller unit 32 is illustrated as separate from the control unit 16, it is contemplated that the components and processes performed by the processor/controller unit 32 may be integrated into the control unit 16 itself as a single, multi-functional part of the system 10”)], the stimulation monitoring device [(12)] including an electromyography device being configured to record diaphragmatic and thoracic measurements [see ¶[0037] (“The sensors 30 of the assessment device 12 may monitor or record electromyography ("EMG") measurements of the diaphragm and/or thoracic musculature”)].
	A.	PRE-TREATMENT PULSE ROUTINE 
	Cho teaches that, in thermally treating or ablating select cardiac regions, the phrenic nerve may be at risk of being unintentionally ablated [¶[0008]].  As such, and prior to an ablation procedure, Cho teaches a stimulation device (24) for exciting or stimulating a stimulation target tissue area or structure, such as the phrenic nerve, proximal to the ablation site [¶[0033]].  As a result, a baseline status or physiological condition of the phrenic nerve is established for later comparison to a real-time condition, status, pattern of the phrenic nerve that is monitored during an ablation procedure to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], & [0041]-[0045]].  Cho teaches that such monitoring provides an additional safeguard to prevent unintentional damage and/or disruption of cursory physiological structures and functions when treating maladies such as cardiac arrhythmias.  By providing a system that automatically watches for phrenic attenuation or palsy, and audibly alerts the user to potential issues, patient safety is maximized and physician concerns can be alleviated [¶[0047]].
	However, because Cho teaches pre-treatment stimulation of a targeted area (sensitive tissue area) that then becomes a non-targeted (or protected area) to be avoided during an actual ablation procedure, Cho does not teach the particular claimed routine of delivering a pre-treatment pulse routine to an area of target tissue, and then determining, based on a presence non-target tissue, how to safely deliver ablative energy to the area of target tissue without adversely affecting the area of non-target tissue.
	As such, Cho does not teach the following limitations:
… the control unit being configured to: 
deliver a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of between 0.1 V and 75 V; 
identify at least one of the area of target tissue and an area of non-target tissue; [and]
determine, based on a presence of a stimulation response in the area of non-target tissue and a magnitude of the stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue.
	West, in a similar field of endeavor, teaches an apparatus and method for protecting a nerve during thermal treatment [col. 1, ll. 14-19].  While West focuses on protecting the axillary nerve during a capsular shift procedure [col. 2, ll. 59-61], West is not so limited in that it does teach that the devices and methods of the invention can also be used to identify other nerves than the axillary nerve at different locations on the human body [see col. 11, ll. 33-26]. 
	   West teaches an RF electrosurgical probe operating in both a nerve stimulation mode, and a tissue shrinkage mode [col. 3, ll. 21-37].  Probe (30) includes a tip (62) having a treatment element [one or more electrodes] for emitting RF energy [col. 7, ll. 28-61; FIG. 2].   
In the nerve stimulation mode, a pre-treatment pulse routine is delivered through the treatment element [electrode(s) of probe tip (62)] to an area of target tissue [i.e., intended treatment region (70) - which is the area that is intended to be shrunk - see col. 8, line 59 - col. 9, line 2; col. 9, ll. 19-22; col. 10, ll. 43-46; FIG. 4], the pre-treatment pulse routine including the see also col. 9, ll. 28-31 (“the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal”)].

    PNG
    media_image1.png
    276
    452
    media_image1.png
    Greyscale

The stimulation signal is applied to several location points [(80)-(109)] in the treatment region (70) while prospecting for high-risk regions that should be avoided (later) while performing thermal treatment [col. 8, line 59 - col. 9, line 2; FIG. 4].
As a result, areas of target tissue to be treated and areas of non-target tissue to be avoided are identified [see, e.g., col. 9, line 63 - col. 10, line 1 (“When the axillary nerve is stimulated by the stimulation signal then the location point where the stimulation signal is emitted is identified as a high-risk region that is within such close proximity to the axillary nerve that it should be avoided during the thermal shrinking of the surrounding tissue, step 550. According to one example, the axillary nerve is stimulated when the stimulation signal is emitted at location points 94 and 100 of FIG. 4. According to this example, location points 94 and 100 comprise high-risk regions that should be avoided while performing thermal capsullorhaphy to the treatment region 70”)]. 
As such, West also teaches determining, based on a presence of a stimulation response in the area of non-target tissue [i.e., based on stimulation of the nerve as explained above] and a visible - col. 9, ll. 32-41], at least one energy delivery parameter [as broadly as claimed, an energy delivery “parameter” can comprise an energy delivery location] for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue [col. 9, line 63 - col. 10, line 1; FIG. 4].
	Accordingly, and in view of Cho’s teaching of monitoring the activity of the phrenic nerve during an ablation procedure as a safeguard to determine whether the ablation procedure is causing unintentional or undesirable damage or destruction to the phrenic nerve [see, e.g., ¶’s [0011], [0033], [0034], [0041]-[0045], [0047]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that the control unit is further configured to implement an art-recognized pre-treatment technique designed to identify high-risk locations within close proximity to a nerve that should be avoided during a procedure, including the control unit being configured to: deliver a… pre-treatment pulse routine through the treatment element to an area of target tissue, the… pre-treatment pulse routine including the delivery of energy…; identify at least one of the area of target tissue and an area of non-target tissue; [and] determine, based on a presence of a stimulation response in the area of non-target tissue, at least one energy delivery parameter for delivering ablative energy through the treatment element that can safely be delivered to the area of target tissue without adversely affecting the area of non-target tissue, as taught by West, so as to make the ablation procedure more safe by beginning the procedure with the high-risk locations to be avoided having already been identified.  Further, the pre-treatment technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by West), and one of ordinary skill in the art would have been capable of applying this known technique to the known device of Cho, and the results (preventing unintentional damage by avoiding high-risk locations within ) would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	NOTE:  West teaches determining the presence of a stimulation response in the area of non-target tissue visually through observation [e.g., col. 9, ll. 32-42].  However, given that the control unit (16) of Cho is already arranged and configured to receive and act on data acquired from numerous sensors monitoring operating parameters throughout the system, as well as conditions at the environment at the distal portion of the device, including nerve function [see Cho, e.g., ¶’s [0031], [0034]-[0039], [0042], [0044], & [0045]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cho such that the control unit therein is further configured to implement the foregoing functions of West, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
B.	PRE-TREATMENT PULSE VOLTAGE RANGE
	Finally, West teaches that the stimulation signal may comprise electrical noise of RF energy having a coag waveform supplied by an electrosurgical generator [col. 7, ll. 11-20; col. 9, ll. 14-18], and that “the stimulation signal is applied in a short burst or repeated short bursts so as to keep the shoulder tissue from being directly heated by the RF energy that produces the stimulation signal” [see col. 9, ll. 28-31].  
West also explicitly teaches that “[i]t should also be appreciated that the present invention is not limited to any particular type of nerve stimulation signal” and that “[t]he invention may be practiced with the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve” [see col. 11, ll. 36-41]. 
	The combination of Cho and West (as set forth above), however, does not explicitly teach the following emphasized claim limitations:
low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of between 0.1 V and 75 V.
	Marion, in a similar field of endeavor, teaches that it was known to use lower peak-to peak voltage for tissue coagulation, including in the range of, e.g., from 50V to 1500V [see Marion, ¶[0044]].  50V falls within Applicant’s claimed range of “between 0.1 V and 75 V.”
Accordingly, and in view of West’s teaching of using a stimulation signal comprising the electrical noise of RF energy having a coag waveform, as well as the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve (as noted above), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Cho and West to utilize an art-recognized coag waveform voltage, including deliver[ing] a low-voltage, pre-treatment pulse routine through the treatment element to an area of target tissue, the low-voltage, pre-treatment pulse routine including the delivery of energy having a voltage of 50V [which falls within the claimed range of between 0.1 V and 75 V], since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

21.	Claims 9-13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cho, West, & Marion, and further in view of U.S Patent No. 6,428,537 to Swanson et al. (“Swanson”).
22.	Regarding claims 9-13 & 18, the combination of Cho, West, & Marion teaches all of the limitations of claim 1 (claims 10-13 depend directly from claim 1), claim 8 (claim 9 depends directly from claim 8), and claim 17 (claim 18 depends directly from claim 17) for the reasons set forth in detail (above) in the Office Action.  

wherein the low-voltage, pre-treatment pulse routine includes a delivery of energy having a voltage of 40 V and a pulse width of 10 µs (claim 9);
wherein the low-voltage, pre-treatment pulse routine includes a delivery of a monophasic pulse (claim 10); 
wherein the low-voltage, pre-treatment pulse routine includes a delivery of a plurality of monophasic pulses (claim 11); 
wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one biphasic pulse (claim 12); 
wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one pulse having a sinusoidal waveform (claim 13); and 
wherein the low- voltage, pre-treatment pulse routine includes a delivery of energy having a pulse width of 10 µs (claim 18).
West does, however, teach that “[i]t should also be appreciated that the present invention is not limited to any particular type of nerve stimulation signal” and that “[t]he invention may be practiced with the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve” [see col. 11, ll. 36-41]. 
	Swanson, in a similar field of endeavor, teaches systems and methods for conducting diagnostic testing of tissue.  The systems and methods transmit an electrical energy pulse that temporarily renders a zone of tissue electrically unresponsive.  The systems and methods may also sense an electrophysiological effect due to the transmitted pulse.  Based at least in part upon the sensing of the electrophysiological effect, the physician can determine whether the temporarily unresponsive tissue is in fact the tissue that is intended for modification.  Thus, the invention allows the physician to easily identify the tissue that is intended for modification, as well as tissue that is not [Swanson, col. 3, ll. 43-55].  
before actually modifying tissue (hence “pre-treatment”) – see col. 32, ll. 13-41].  It is the Examiner’s position that a pulse that “stuns” tissue is considered a “stimulating” pulse.  Stated another way, delivering a pulse to tissue constitutes “stimulating” the tissue, with the resulting stimulation effect being the stunning of the tissue. 
	Swanson additionally teaches:
[claim 9] wherein the low-voltage, pre-treatment pulse routine includes a delivery of energy having a voltage of 40 V and a pulse width of 10 µs [see col. 10, ll. 63-66]; 
[claim 10] wherein the low-voltage, pre-treatment pulse routine includes a delivery of a monophasic pulse [col. 38, ll. 11-28]; 
[claim 11] wherein the low-voltage, pre-treatment pulse routine includes a delivery of a plurality of monophasic pulses [col. 38, ll. 11-28]; 
[claim 12] wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one biphasic pulse [col. 38, ll. 11-28]; 
[claim 13] wherein the low-voltage, pre-treatment pulse routine includes a delivery of at least one pulse having a sinusoidal waveform [col. 38, ll. 11-28]; and 
[claim 18] wherein the low- voltage, pre-treatment pulse routine includes a delivery of energy having a pulse width of 10 µs [see col. 10, ll. 63-66].
	Accordingly, given West’s teaching that “[t]he invention may be practiced with the use of any RF waveform that produces a nerve stimulation signal that is adequate to stimulate a nerve” (as noted above), it would have been obvious to one having ordinary skill in the art, before the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
23.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794